Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed on 07/13/2022.  
Applicant has amended claims 1-5 and 9.  
The Applicant has amended dependent claim 2 to include the features of independent claim 1, as originally filed, and re-written dependent claim 2 as Page 7 of 12Application No. 17/046, 937Reply to Office Action of April 14, 2022independent claim 2.   In the Non-final office action sent on 04/14/2022, claims 2-3 were recited as allowable subject matter and would be allowable if amended to recite all the features of the independent claim and intervening claims.
The applicant has amended the specification in order to overcome the objection to the Title.  The amendment has been entered and the objection has been withdrawn by the examiner.
Claims 1-9 are pending and have been examined.
Allowable Subject Matter
Claims 1-9 are allowed over the art of record. 
	The following is an examiner’s statement of reasons for allowance: -
In re to claim 1, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “an electric potential of a drain terminal of the MOS transistor is controlled based on a first signal output from a device serving as a drive target, and a second signal is transmitted from the device to the drain terminal to activate the device and is controlled based on the electric potential of the drain terminal”.
In re to claim 2, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “second signal flowing from the device is pulled into the drain terminal via a diode based on the electric potential of the drain terminal, and the pulling of the second signal into the drain terminal via the diode is restricted based on supply of the first signal to the drain terminal”.
	The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include either of the above limitations.
In re to claims 4-9, claims 4-9 depend from claim 1, thus are also allowed for the same reasons provided above.     
In re to claim 3, claim 3 depend from claim 2, thus are also allowed for the same reasons provided above.     
   	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEMANE MEHARI whose telephone number is (571)270-7603. The examiner can normally be reached M-F 9AM TO 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YEMANE MEHARI/Primary Examiner, Art Unit 2839